DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SAGER (US 6,315,563 B1), and further in view of PENNER (US 2010/0094376 A1).
Regarding claims 1 and 4, Sager discloses a dental implant assembly (Figs. 3-6) comprising: 
an implant (10) extending from a first coronal end/surface (22) to a first apical end (the end opposite 22), the implant having an internal bore (Col 5 line 17) defining a first groove (48) within a coronal end portion;
an abutment/mating component (32) extending from a second coronal (33) end to a second apical end (42), the mating component configured to couple to the implant at the coronal end portion (Figs. 3-4, 32 is coupled to 10), the mating component having 
a screw (Col 6 line 35) configured to secure the abutment to the implant; and 
a gasket (o-ring 56) positioned between and configured to deform and seal an interface (Col 6 lines 18-39) when the first coronal end of the implant contacts the seating surface of the abutment/mating component such that the gasket is positioned between an internal surface of the implant and an external surface of the abutment (Figs. 3-4).
	Sager is silent regarding the gasket (o-ring) is formed of metal and the metal gasket is silver.
	However, Penner teaches an O-ring ((106) [0088]) in the analogous art of gaskets in implantable devices. Penner teaches that the material of the O-ring may be an elastomeric polymer or, alternatively, a soft metal such as silver for the purpose of creating a hermetic seal between two components of the device ([0088]).
Therefore, it would have been obvious to modify the elastic silicon O-ring gasket of Sager, by forming the gasket from soft metal, such as silver, as taught by Penner, for the purpose of using an alternative, suitable material known in the art to create a robust hermetic seal between two components of an implant.



Regarding Claim 21, Sager discloses a dental implant assembly comprising:
an implant (10) having a coronal surface (22) and an internal bore (Col 5 line 17) defining a first groove (48);
a mating component (32) including an insert portion (38, 40, 42, 44, 46), a seating surface ((36): Col 6 line 25), and a mating component groove (54), the insert portion being configured to be inserted at least partially within the internal bore (Col 5 lines 50-55);
and a gasket and be positioned between the first groove and the mating component groove when the coronal surface of the implant contacts the seating surface of the mating component, wherein
Sager fails to teach the gasket is formed of a metal configured to non-elastically deform.
However, Penner teaches an O-ring ((106) [0088]) in the analogous art of gaskets in implantable devices. Penner teaches that the material of the O-ring may be an elastomeric polymer or, alternatively, a soft metal such as silver configured to non-elastically deform (plastic deformation is a material property exhibited by ductile metals, such as silver) for the purpose of creating a hermetic seal between two components of the device ([0088]).
Therefore, it would have been obvious to modify the elastic silicon O-ring gasket of Sager, by forming the gasket from soft metal, such as silver, as taught by Penner, for the purpose of using an alternative, suitable material known in the art to create a robust hermetic seal between two components of an implant.

 
Regarding claim 2, Sager discloses the interface is around the bore (Col 6 lines 18-28).
Regarding Claim 5, Sager discloses and the gasket is coupled to the mating component form a single integral unit (Figs. 4 and 6, the gasket seals the device to form a single integral unit).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over SAGER, in view of PENNER, as applied to claim 1 above, and further in view of NASON, T. E., et al. (US 3,182,702).
Regarding Claims 6-7, Sager/Penner discloses the invention as set forth above in Claim 1.
Sager further discloses the screw (“abutment screw”, Col 6 line 35) that secures the mating component of the implant (Sager Col 6 line 34-39). 
Sager fails to teach the specific configuration of the screw, in particular an apical tip of the screw, positioned on a longitudinal axis, has a recessed volume configured to deform in response to a threshold torque applied to the screw to secure the abutment to the implant, wherein the apical tip is a recessed volume of material.
However, Nason teaches a fastening screw (Figs. 5-9, (40), Col 3 line 70) wherein an apical tip (Figs. 5-7, (45, 46, 48)), positioned on a longitudinal axis of the screw ((45), Col 3 line 72-Col 4 line 3) is configured to deform (Col 4 line 8-27; Fig. 8, (48, 52), Col 2 lines 33-37) in response to a threshold torque applied to the screw (Col 1 
Therefore, it would have been obvious to modify an apical end of the abutment screw of Sager, by including the apical recess configured to deform, as taught by Nason, for the purpose of forming a recess in the apical end of a fastening screw such that it can be configured to deform with an insert when secured into a complementary element/socket resulting in self-locking screw-threaded fastener which resists buckling, longitudinal movement, and slippage.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SAGER, in view of PENNER, as applied to claim 1 above, and further in view of GOODMAN et al. (US 2012/0077150 A1)
Regarding claim 9, Sager/Penner discloses the invention substantially as set forth above in claim 1.
Sager further discloses the screw (“abutment screw”, Col 6 line 35) but is silent to the specific configuration of the screw, in particular the screw being formed of a screw body with gold coating over the screw body and a silver coating over the gold coating.

Therefore, it would have been obvious to modify Sager/Penner, by surface coating the gold with silver, as taught by Goodman, for the purpose to impart anti-microbial properties. For example, the surfaces can be treated with anti-microbial silver particles (e.g., nano-scale particles) or an antibiotic delivered by controlled resorbable materials adhered to the surface. Because of the need for maintaining a clean and stable environment at the seams of any mating components in the mouth, the surfaces on the table 35 of the insert 30 and the corresponding lowermost surface of the prosthetic portion 20 may be particularly in need of a treatment in accordance with these processes, especially anti-microbial silver particles ([0047])

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over SAGER, in view of PENNER as applied to claim 21 above, in view of NASON, T. E., et al. (US 3,182,702), in view of GOODMAN et al. (US 2012/0077150 A1).
Regarding claims 22-23, Sager/Penner disclose the invention as set forth in claim 21 above.
Sager further discloses an abutment screw (Claim 1 “said abutment having a through center bore for the acceptance of an abutment screw that penetrates through the abutment and can be introduced into the blind bore of the base member”).
Sager fails to teach details of the abutment screw structure; and the apical tip and the lip are configured to deform in response to the screw
However, Nason teaches a fastening screw (Figs. 5-9, (40), Col 3 line 70) wherein an apical tip (Figs. 5-7, (45, 46, 48)), positioned on a longitudinal axis of the screw ((45), Col 3 line 72-Col 4 line 3) is configured to deform (Col 4 line 8-27; Fig. 8, (48, 52), Col 2 lines 33-37) in response to a threshold torque applied to the screw (Col 1 lines 67-Col 2 line 5: the torque required to advance the screw into the insert is the threshold torque) to secure the mating component to the insert (Col 1 lines 18-25) for the purpose of configuring the apical tip of a fastening screw such that it deforms when secured into a complementary element/socket resulting in self-locking screw-threaded fastener which resists buckling, longitudinal movement, and slippage (Col 1 lines 10-25 and Col 1 line 55-Col 2 line 5).
Therefore, it would have been obvious to modify the apical end of the securing screw of Sager, by including the apical tip configured to deform, as taught by Nason, for the purpose of configuring the apical end of a fastening screw such that it deforms when 
Sager/Penner/Nason fail to teach the lip at the apical end of the screw head is configured to deform in response to the screw securing the mating component to the implant.
However, Goodman teaches the lip at the apical end of the screw head (Fig. 1A and 7, (50)) is configured to deform in response to the screw securing the mating component to the implant ([0029]-[0030]) for the purpose to exert a spring-type force on the head of the screw which increases the preload of the screw, decreases the friction between the head surface of the screw and the tapered bore surface, which also increases the preload of the screw. Such an increase in preload is advantageous as the greater preload results in an overall stronger coupling between the mating component/abutment and the implant ([0029]-[0031]).
Therefore, it would have been obvious to modify the fixing screw head of Sager/Penner/Nason, by including the deformable lip, as taught by Goodman, for the purpose to exert a spring-type force on the head of the screw which increases the preload of the screw, decreases the friction between the head surface of the screw and the tapered bore surface, which also increases the preload of the screw. Such an increase in preload is advantageous as the greater preload results in an overall stronger coupling between the mating component/abutment and the implant.
Regarding Claim 23, Sager/Penner/Goodman teaches biocompatible, soft, deformable metals comprising silver and/or gold as ideal materials for use in sealing .

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over SAGER, in view of PENNER, in view of NASON, as applied to claim 6 above, and further in view of Goodman.
Regarding claim 8, Sager/Penner/Nason disclose the invention as set forth in claim 6 above.
Nason teaches the apical tip positioned at an apical end of the shaft and on a longitudinal axis of the screw, wherein the apical tip configured to deform in response to the screw (as set forth in claim 6 above).
However, Goodman teaches the abutment securing screw (40) being formed of a screw body with gold coating ([0041] lines 1-2) over the screw body and a silver coating over the gold coating ([0047]: Insert (30) with gold coated securing screw (40) comprise surfaces additionally treated with anti-microbial silver particles for the purpose to impart 
Therefore, it would have been obvious to modify Sager/Penner, by surface coating the gold with silver, as taught by Goodman, for the purpose to impart anti-microbial properties. For example, the surfaces can be treated with anti-microbial silver particles (e.g., nano-scale particles) or an antibiotic delivered by controlled resorbable materials adhered to the surface. Because of the need for maintaining a clean and stable environment at the seams of any mating components in the mouth, the surfaces on the table 35 of the insert 30 and the corresponding lowermost surface of the prosthetic portion 20 may be particularly in need of a treatment in accordance with these processes, especially anti-microbial silver particles ([0047])

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/24/2020, with respect to have been fully considered and are persuasive.  The Rejections under 35 USC 103 from the previous action have been withdrawn. 
Applicant’s argument Sager fails to teach or disclose the gasket is formed of metal and a gasket configured non-elastically deform are not directed toward the 
Regarding applicant’s argument “Thus, Sager fails to teach or suggest where the O-ring is formed of a metal. Sager teaches that the elastic nature of the O-ring is necessary to act as the shock absorber and allow play between the abutment and the implant” is not persuasive. Sager discloses the primary function of the seal ring is to create a reliable seal, “a compression of the seal ring 56 ensues in such a way that the inside of the implant is reliably sealed against external influences and, thus, against bacterial attack, etc.” (Sager, Col 7 lines 33-48). Therefore, the seal ring is configured to seal an interface between the implant and abutment/mating element as claimed: Sager discloses “When the base member (implant) and the abutment (mating element) are pressed together with the implant post, a compression of the seal ring 56 ensues exactly as in the exemplary embodiment according to FIGS. 3 and 4 in such a way that the inside of the implant is dependably sealed against external influences and, thus, against bacterial attack as well, etc.” (Sager, Col 7 lines 33-48) which “adjoins a boundary surface of the abutment, whereby the base member seal surface and the abutment seal surface, are sealed in their assembled condition (Col 7 lines 15-32). Furthermore, Sager discloses rigid surfaces of the abutment shoulder (36) which are seated directly against implant edge (22) and secured with an abutment screw.  In the described embodiment, rigid surfaces (36, 32) are in direct contact and completely surround the O-ring (Col 6 lines 35-45), which would restrict the seal ring’s ability to function “to act as the shock absorber and allow play between the abutment and the implant” as argued by applicant.  The biological seal is formed by a combination of the 
Sager further discloses the seal “in their assembled condition, form an essentially annular seal chamber 54 into which an O-ring 56--as described above can be placed, exactly as was the case given the exemplary embodiment according to FIGS. 3 and 4.  When the base member 10 and the abutment 32 are pressed together with the implant post, a compression of the seal ring 56 ensues exactly as in the exemplary embodiment according to FIGS. 3 and 4 in such a way that the inside of the implant is dependably sealed against external influences and, thus, against bacterial attack as well, etc.”  Sager discloses the primary function of the O-ring is to create a dependable seal, the functionality presented by applicant are disclosed as optional configurations possible due to the material properties of the elastically deformable silicone O-ring.  Penner is relied upon for teaching the metal gasket exhibiting non-elastic/plastic deformation (e.g. the gasket seal can be formed of soft metals such as silver for the purpose of providing a more robust hermetic seal ([0088]).
Regarding further arguments directed toward “an integral unit”, the limitation is addressed in the updated rejection above and further illustrated by embodiments which disclose all of the elements assembled as an integral unit (Figs. 1, 6-8, and 11 illustrate an integral unit).  Furthermore, by definition the gasket/O-ring seals the abutment to the implant resulting in a single integral piece device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN R SPARKS/           Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772